DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 – 7 of U.S. Patent No. 11,286,918. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same structure. All claim limitations set forth in the claims of the instant application are present in the claims of the patent, however, the individual claims have different scope. Thus, a person of ordinary skill having possession of the invention set forth in the claims of the patent would have possession of all claim limitations set forth in the claims of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,286,918 (herein after ‘918) in view of Asawa, Hiroshi (US 2018/0056663 – herein after Asawa). 
‘918 teaches a connector provided with a liquid medicine inlet and a liquid medicine outlet. ‘918 remains silent on “wherein the connector is disposed between the driver and the check valve assembly. Asawa teaches the connector (71) disposed between the driver (72) and the check valve assembly (70+100A+100B). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the connector between the driver and the check valve assembly in ‘918 using the teaching of Asawa since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim Objections
Claims 1 – 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 3: “the body” should read --the human body--.
Claim 1, line 21: “a human body” should read --the human body--.
Claims 2 – 14 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a driver configured to move a liquid medicine toward the body by applying pressure to the liquid medicine while being separated from the liquid medicine” in lines 3-4. It is unclear as to what applicant means by the phrase “while being separated”. Does the applicant intend to claim the whole driver “being separated” or a certain feature of the driver “being separated” from the liquid medicine? If former, then it is unclear as to how the driver (as a whole) is separated from the liquid medicine since the liquid medicine is introduced into the driver.
Claim 3 recites the limitation “a diaphragm” in line 1. It is unclear if this claimed diaphragm is same or different from one claimed in line 15 of claim 1.
Claim 7 recites the limitation “a diaphragm” in line 1. It is unclear if this claimed diaphragm is same or different from one claimed in line 15 of claim 1.
Claims 2 – 14 are rejected for being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites the same subject matter as recited in line 15 of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1 – 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and also to overcome the rejections under nonstatutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts considered by the examiner to be most closely related were Lister et al. (A two-liquid electroosmotic pump – herein after Lister) and Asawa, Hiroshi (US 2018/0056663 – herein after Asawa).
Regarding claim 1, Lister teaches a patch-type liquid medicine delivery device configured to attach to a human body, the device comprising (see fig. A below): a driver configured to move a liquid medicine [the pump of Lister is for drug delivery purposes (see abstract of Lister). Thus, the fluid pumped by the pump of Lister is a liquid medicine] toward the body by applying pressure to the liquid medicine while being separated from the liquid medicine; wherein the driver comprises: a first pump housing provided with a space where an operation fluid is received {1st pump housing is hollow and receives the working electrolyte; see description of fig. 1}; a first electrode; a membrane of which one side is combined to the first electrode; a second electrode combined to other side of the membrane; a second pump housing combined to one side of the second electrode and provided with a space where the operation fluid is received {2nd pump housing is hollow}; and a diaphragm (labelled 1st diaphragm) combined to the first pump housing.

    PNG
    media_image1.png
    725
    1204
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Lister to show claim interpretation.
Lister remains silent on a check valve assembly coupled to the driver and details about the check valve assembly.
However, Asawa teaches a pump, comprising (see fig. B below): a check valve assembly (70+100A+100B+ labelled parts A and B) coupled to the driver (72), wherein the liquid medicine pushed by the driver passes through the check valve assembly, wherein the check valve assembly comprises: a valve housing (70) comprising a fluid inflow extension pipeline and a fluid discharge extension pipeline; an inflow check valve (100A) passing the fluid toward the driver; a discharge check valve (100B) passing the fluid to a desired location; a first fixing hole (see fig. B below: part labelled “A”) fixing the inflow check valve (100A) to the valve housing (70); and a second fixing hole (see fig. B below: part labelled “B”) fixing the discharge check valve (100B) to the valve housing (70), wherein the fluid inflow extension pipeline of the valve housing (70) is disposed (partially) between the driver and the inflow check valve (the top end of the inflow check valve 100A), wherein the second fixing hole (part labelled “B”) is disposed between the driver and the discharge check valve (the top end of the discharge check valve 100B).

    PNG
    media_image2.png
    585
    875
    media_image2.png
    Greyscale

Fig. B: Edited fig. 4 of Asawa to show claim interpretation.
Asawa does not teach “wherein one end of the first fixing hole in an axial direction is fitted to the liquid medicine inflow extension pipeline of the valve housing and other end of the first fixing hole in the axial direction is exposed to the outside and is not coupled to the driver”.
Thus, the prior arts on record alone or in combination fails to teach “wherein one end of the first fixing hole in an axial direction is fitted to the liquid medicine inflow extension pipeline of the valve housing and other end of the first fixing hole in the axial direction is exposed to the outside and is not coupled to the driver”, as in claim 1.
Therefore, claims 1 – 14 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                                                                                                                             /CHIRAG JARIWALA/Examiner, Art Unit 3746